Title: John Adams to Baron Franz von Reischach, 30 June 1784
From: Adams, John
To: Reischach, Baron Franz von


        
          The Baron de Reishach
          The Hague June 30. 1784
        
        I have the Honour to inclose in Confidence Copy of the Resolution of Congress of the 29 Day of October last, which I take it for granted has been communicated by Mr Franklin and Mr Jay.
        I am just now informed, that an Express which I lately Sent to Paris, on his Return, has been arrested at Brussells, and is detained there. He has with him, three Trunks containing my Manuscript Books and Papers, Cloaths belonging to my self, son and servants, and Ninety Six Silver Spoons and Forks, made at Paris for the Use

of my Family: But no one Paper relative to any affairs but my own, nor the Smallest Article of Merchandise of any Kind.
        I know not, whether you can with Propriety write a Line upon the Subject to any one at Brussells, which would no doubt procure the Release of my Express and his effects. if you can, I hereby ask the Favour. if not, it Seems necessary that I Should make this Communication to prevent Reports and Suspicions which may arise from this unlucky Event, With great Respect,
      